DETAILED ACTION
Drawings

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The disclose device purports to be an “ideal motional device that can rotate perpetually while overcoming or cancelling the frictions existing in the mechanical components of the apparatus” (applicant’s specification page 2, lines 4-7, also paragraph 41).  In other the words, the device is a perpetual motion device.  Since a perpetual motion devices would violate the laws of physics the device is in operative.  The device would violate the fundamental principles of conservation of energy, conservation of momentum and Newton fundamental laws of motion.  Therefore the device lacks patentable utility because it is inoperative.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  Although not discussed individual all of the Wands factors have been considered.  The nature of the invention is one which purports to be an “ideal motion device that can rotate perpetually while overcoming or cancelling the frictions …”.  However, considering the state of the prior art, to date the principles of Conservation of Energy, Conservation of Momentum, and Newton’s Laws of Motion have not been overturned.  One of ordinary skill in the art, utilizing only the direction provided by the inventor and the working example provided by applicant’s disclosure would not be able to make a perpetual motion device, or a device which cancels or overcoming the frictions in a mechanical system.
Response to Arguments

Applicant's arguments filed 5/6/2021 have been fully considered but they are not persuasive. Applicant generally argues the invention is not directed to a perpetual motion device.  Applicant argues the device is merely “a rotational apparatus resembling or emulating that of ideal motion device that can rotate perpetually …”   Applicant goes on to argue “the present invention is not necessarily directed to a perpetual motion device, but also to a highly efficient rotary machine or components thereof … 
In response, applicant’s arguments lack merit.  The disclosed device purports to be an “ideal motional device that can rotate perpetually while overcoming or cancelling the frictions existing in the 
While applicant points to the specific language that the device is merely “resembling or emulating that of an ideal motion device”, this language is misleading.  Here context is critical.  The very next sentence (see Summary of the Invention, lines 1-2) states “The present invention has been made to solve the above- described concerns of improving the rotational power efficiencies and mechanical structures in the rotary machines or rotary motion devices.”  In other words, it is clear that applicant’s intent at the time of filing was to create a perpetual motion device or at a minimum one that improves rotational power efficiencies.  In essence, applicant is attempting to create a distinction where no distinction exists.  It is clear from applicant’s own disclosure that the disclosed device attempts to be an “ideal motional device that can rotate perpetually while overcoming or cancelling the frictions” as clearly stated by applicant.  Although applicant’s argument state that the device is also a “highly efficient rotary machine”, this language is simply not present anywhere in the original disclosure and is merely a transparent attempt to improperly redefine the utility in a direction away from what was originally disclosed by the inventor at the time of the invention.  Further still, the physics of the actual device disclosed by applicant would do nothing to improve rotational efficiencies, but rather would add friction, thus reducing rotational efficiencies.  As such the device disclosed by applicant at the time of filing lacks a specific, substantial, and credible utility as required by 35 U.S.C. 101.
Applicant goes on to argue the Written Opinion of the International Search On January 17, 2020.
In response, the Written Opinion of the International Search has no bearing on the instant prosecution of the instant application.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658